DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warshaw et al.  The patent to Warshaw et al (figs 1-8)teaches structure as claimed including a pallet comprising a platform section having an upper side for carrying load, foot sections (8) protruding downwards from the platform section, and at least one elongated support element (18) between opposite edge areas of the pallet and going via a lower portion of at least one first foot section that is between and distances away from the opposite edge areas of the pallet, the at least one first foot section belonging to the foot sections .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warshaw et al.  The patent to Warshaw et al teaches structure substantially as claimed as discussed above including an elongate support element.  The particular dimensions, angles, ratios are matters of desirability and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result. 
Claims 9, 11, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warshaw et al as applied to the claims above, and further in view of Wyler et al.  The patent to Warshaw et al teaches structure substantially as claimed as discussed above including a foot section, the only difference being that the section does not include groove structure to provide a .
Allowable Subject Matter
Claims 8, 10, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including pallet structure with reinforcing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE V CHEN/Primary Examiner, Art Unit 3637